DELAHAY, District Judge.
No legal appearance has been entered by the objecting creditors. Parties seeking a status in court to oppose the discharge of the bankrupt, must prove themselves creditors by proving up their claims as required by the provisions of the bankrupt act. This, Weaver, Richardson & Co. have not done. No debt has been proved by them. But the specifications would have been improperly filed if their debt had been proved. The power of attorney was made to Brown & Case, and does not confer the power of substitution. It gave Sawyer & Herman no power to act for the creditors. They had no authority to sign it as attorneys, and Sawyer had no authority to sign the name of Brown & Case. The paper, then, is a pure nullity, not made in behalf of one who has proved a debt against the estate, and not signed by any one legally authorized to act for any creditor. There is, therefore, nothing in the case which the court can regard as an objection to the discharge of the bankrupt, and as he seems to have complied with all the provisions of the act, it is granted.